Order of the Supreme Court, New York County, entered June 15, 1979, denying plaintiffs’ motion to enjoin defendants from prosecuting an eviction proceeding pending in the Civil Court, New York County, unanimously affirmed, with costs and disbursements. Plaintiffs have not established a clear legal right to the relief sought (De Candido v Young Stars, 10 AD2d 922). We have held that an action for specific performance may only be prosecuted in the Supreme Court (see Barak v 28 E. 6262 Realty Corp., 70 AD2d 543). If plaintiffs here believe that they cannot obtain full relief in the Civil Court, they may, if they choose, move to consolidate the two actions. Concur&emdash;Murphy, P. J., Birns, Fein, Bloom and Silverman, JJ.